Exhibit 10.1

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

Overview

RetailMeNot, Inc. and its affiliated companies (the “Company”) are committed to
sharing their success with the people who make it possible — the Company’s Team
Members. The purpose of this 2015 Bonus Plan (this “Plan”) is to encourage the
Company’s Team Members to contribute to the achievement of the Company’s goals
and to share in the rewards of the Company’s success. The term of this Plan is
for the 2015 fiscal year.

Eligible Team Members

To be eligible to participate in the Plan, a Team Member must be a regular
full-time employee of the Company. Each Team Member’s aggregate annual target
bonus shall be communicated in the Team Member’s 2015 Bonus Plan Summary.

Weighting and Payment

The bonus amounts earned will be paid within 2.5 months following the end of the
year after completion of the audit of the 2015 financial statements. Weighting
percentages for each Team Member’s Individual Performance Rating and Net
Revenues Targets are identified in the Team Member’s 2015 Bonus Plan Summary.

Individual Performance Rating

A Team Member’s Individual Performance Rating is based on their performance
against individual goals, the competencies established for the Team Member’s
role and the Company’s core values. A Team Member’s performance with respect to
the competencies and core values is evaluated once a year at year-end, and
assigned a rating of 1-5 by the Team Member’s manager. Individual goals are
reviewed twice annually as approved by the Team Member’s manager, with
performance evaluated at mid-year and year-end and assigned a rating of 1-5 by
the Team Member’s manager. These goals may in some cases be metrics-based and
therefore subject to a quantitative performance measurement. At year-end, a
final performance rating of 1-5 is assigned to the Team Member based on these
evaluations (the “Individual Performance Rating”).

Net Revenue Elements

Consolidated Net Revenues mean the corresponding amount as reported in the
Company’s Statements of Operations for the full fiscal year 2015, excluding
(1) the amount of Consolidated Mobile Net Revenues and (2) the impact of any
acquisitions completed in fiscal year 2015. The target for this element is the
corresponding amount per the Company’s annual budget approved by the Board of
Directors during the first fiscal quarter of 2015.

Country Net Revenues mean the corresponding amount as derived from the Company’s
Statements of Operations for the full fiscal year 2015 for only the primary
country for which the Team Member’s duties are performed, excluding (1) the
amount of Country Mobile Net Revenues and (2) the impact of any acquisitions
completed in fiscal year 2015. The target for this element is the corresponding
amount derived from the annual budget approved by the Board of Directors during
the first quarter of 2015. NOTE: Certain Team Members with multi-country duties
will have a Regional Net Revenues target, as defined below, in lieu of Country
Net Revenues target.

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

Regional Net Revenues mean the corresponding amount as derived from the
Company’s Statements of Operations for the full fiscal year 2015 for the
countries for which the Team Member has operational responsibility, excluding
(1) the amount of Regional Mobile Net Revenues and (2) the impact of any
acquisitions completed in fiscal year 2015. The target for this element is the
corresponding amounts as derived from the annual budget approved by the Board of
Directors during the first fiscal quarter of 2015.

Consolidated Mobile Net Revenues mean the corresponding amount of net revenues
attributable to mobile web and applications, in-store and advertisements, as
derived from the Company’s Statements of Operations for the full fiscal year
2015, excluding the impact of any acquisitions completed in fiscal year 2015.
The target for this element is the corresponding amount per the Company’s annual
budget approved by the Board of Directors during the first fiscal quarter of
2015.

Country Mobile Net Revenues mean the corresponding amount of net revenues
attributable to mobile web and applications, in-store and advertisements, as
derived from the Company’s Statements of Operations for the full fiscal year
2015 for only the primary country for which the Team Member’s duties are
performed, excluding the impact of any acquisitions completed in fiscal year
2015. The target for this element is the corresponding amount derived from the
annual budget approved by the Board of Directors during the first quarter of
2015. NOTE: Certain Team Members with multi-country duties will have a Regional
Mobile Net Revenues target, as defined below, in lieu of Country Mobile Net
Revenues target.

Regional Mobile Net Revenues mean the corresponding amount of net revenues
attributable to mobile web and applications, in-store and advertising, as
derived from the Company’s Statements of Operations for the full fiscal year
2015 for the countries for which the Team Member has operational responsibility,
excluding the impact of any acquisitions completed in fiscal year 2015. The
target for this element is the corresponding amounts as derived from the annual
budget approved by the Board of Directors during the first fiscal quarter of
2015.

Adjusted EBITDA means the corresponding amount as derived from the Company’s
Statements of Operations for the full fiscal year 2015, excluding the impact of
any acquisitions completed in fiscal year 2015. The target for this element is
the corresponding amount per the Company’s annual budget approved by the Board
of Directors during the first fiscal quarter of 2015.

Net Revenues Bonus Weighting

All Team Member Net Revenues bonuses will be separated into two calculations.
The first calculation will incorporate the Country/Region Net Revenue and
Consolidated Net Revenue elements, as applicable. This calculation is weighted
50%. The second calculation will incorporate only the Country/Region Mobile Net
Revenue and Consolidated Mobile Net Revenue elements, as applicable. This
calculation is weighted 50%. In the event that you do not have a mobile
component for Country/Region Net Revenues, this calculation will be weighted
100%.

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

Payout Formula

The payout under this Plan will be determined as follows:

NOTE: Discussion of Country/Regional and Consolidated Net Revenue Bonus elements
below is intended to incorporate the calculations of (1) Country/Regional Net
Revenue and Consolidated Net Revenue bonus elements and (2) Country/Regional
Mobile Net Revenue and Consolidated Mobile Net Revenue bonus elements.

 

  A. Adjusted EBITDA Performance Gate

If consolidated Adjusted EBITDA is less than 70% of the consolidated Adjusted
EBITDA target, the percentage payout for all bonus elements (Individual,
Country/Regional and Consolidated) will be 0%.

 

  B. Base Bonus

Individual Performance Rating

At the conclusion of the year-end review, the Individual Performance Rating will
be used to determine a percentage payout for bonus purposes according to the
table below. Overachievement will be capped at 150%. The payout percentage will
be multiplied by the weighting percentage for the Individual Performance Rating
set forth in the Team Member’s 2015 Bonus Plan Summary to determine the
percentage of the Individual Performance Rating earned.

Performance Rating Payout Table

 

Rating

  

Rating Description

  

Payout %

     1    Unsatisfactory    0%    2    Needs improvement    50% - 85%    3   
Successful    90% - 110%    4    Over-achieved    115% - 135%    5   
Exceptional    140% - 150%   

Net Revenues Targets

Country/Regional and Consolidated Net Revenues

 

  1. The actual amounts for each of the Country/Regional and Consolidated Net
Revenues will be divided by the applicable target to determine a percentage
achievement for each. These percentages achieved will be applied as set forth
below to determine the percentage payout. If the actual Country/Regional and/or
Consolidated Net Revenues is less than 70% of the applicable Net Revenues
target, the percentage payout for the Country/Regional and/or Consolidated Net
Revenues target, as applicable, will be 0%

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Net Revenues Target Achieved

   Payout  

    0%

     0.0 % 

  70%

     25.0 % 

  75%

     40.0 % 

  80%

     55.0 % 

  85%

     67.5 % 

  90%

     80.0 % 

  95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout of each applicable Country/Regional and Consolidated
Net Revenues Element will be multiplied by the applicable Net Revenues weighting
percentage as set forth in the Team Member’s 2015 Bonus Plan Summary to
determine the percentage of each Net Revenues Element earned.

Country/Regional and Mobile Consolidated Net Revenues

 

  1. The actual amounts for each of the Country/Regional and Consolidated Mobile
Net Revenues will be divided by the applicable target to determine a percentage
achievement for each. These percentages achieved will be applied as set forth
below to determine the percentage payout. If the actual Country/Regional and/or
Consolidated Mobile Net Revenues is less than 70% of the applicable Mobile Net
Revenues target, the percentage payout with respect to the Country/Regional
and/or Consolidated Mobile Net Revenues target, as applicable, will be 0%

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Mobile Net Revenues Target Achieved

   Payout  

    0%

     0.0 % 

  70%

     25.0 % 

  75%

     40.0 % 

  80%

     55.0 % 

  85%

     67.5 % 

  90%

     80.0 % 

  95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout of each applicable Country/Regional and Consolidated
Mobile Net Revenues Element will be multiplied by the applicable Net Revenues
weighting percentage as set forth in the Team Member’s 2015 Bonus Plan Summary
to determine the percentage of each Mobile Net Revenues Element earned.

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

  C. Net Revenues Accelerator Bonus

The Net Revenues Accelerator Bonus can be earned at both the Country/Regional
and Consolidated level. In the event that both the Country/Regional and
Consolidated Net Revenues exceed their respective targets, the calculation of
the payout will be performed using the Country/Regional percentage payout for
the Country/Regional Net Revenue Element and the Consolidated percentage payout
for the Consolidated Net Revenue Element.

To be eligible for a Net Revenues Accelerator Bonus all of the following must be
true:

 

  1. the actual Country/Regional or Consolidated Net Revenues must exceed the
applicable target (i.e., one or the other or both could be earned or not
earned);

 

  2. the consolidated Adjusted EBITDA must be greater than or equal to 90% of
the target; and

 

  3. the Team Member’s Individual Performance Rating percentage payout must be
at least 3.

Country/Regional Net Revenues Accelerator Calculation: The Country/Regional Net
Revenues Accelerator will be calculated on a linear basis and applied to the
country/regional portion of the base bonus up to 50% of the Team Member’s
Country/Regional Net Revenues Bonus target (e.g., if Country/Regional Net
Revenues vs. Target is equal to 105.7%, the additional bonus would be equal to
the Country/Regional Base Bonus times 5.7%.

Consolidated Net Revenues Accelerator Calculation: The Consolidated Net Revenues
Accelerator Bonus will be calculated as follows:

 

  1. Over-performance against the Consolidated Net Revenues target earns a Team
Member Additional Bonus percentage points as set forth below.

 

Consolidated Net

Revenues vs. Target  (1)

     Additional Bonus (2)     Consolidated Net
Revenues vs. Target (1)     Additional Bonus (2)     >=1%         2.5 %     
>=19 %      93.1 %    >=2%         5.0 %      >=20 %      100.0 %    >=3%      
  7.5 %      >=21 %      106.7 %    >=4%         10.0 %      >=22 %      113.3
%    >=5%         12.5 %      >=23 %      120.0 %    >=6%         15.0 %     
>=24 %      126.7 %    >=7%         20.0 %      >=25 %      133.3 %    >=8%   
     25.0 %      >=26 %      140.0 %    >=9%         30.0 %      >=27 %     
146.7 %    >=10%         35.0 %      >=28 %      153.3 %    >=11%         40.0
%      >=29 %      160.0 %    >=12%         45.0 %      >=30 %      166.7 %   
>=13%         51.9 %      >=31 %      173.3 % 

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

  >=14%         58.8 %      >=32 %      180.0 %    >=15%         65.6 %     
>=33 %      186.7 %    >=16%         72.5 %      >=34 %      193.3 %    >=17%   
     79.4 %      >=35 %      200.0 %    >=18%         86.3 %     

 

(1) Percentage by which actual Consolidated Net Revenues exceeds Target
Consolidated Net Revenues.

(2) The additional bonus percentage will be multiplied by the actual
Consolidated Net Revenues Element. For example, if actual Consolidated Net
Revenues exceeds Target by 16%, the Consolidated Net Revenues Bonus would be
calculated by multiplying the Consolidated Net Revenues Element by 172.5% (i.e.
100% represents the Consolidated Net Revenues Base amount and 72.5% represents
the Consolidated Net Revenues Accelerator amount).

 

  2. The Accelerator portion of both the Consolidated and Country/Region is
capped at the percentage set forth in the Team Member’s 2015 Bonus Plan Summary.

 

  3. The Accelerator described herein should be applied in a like manner to the
Country/Region and Consolidated Mobile Net Revenues if they exceed their
respective targets.

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

General Provisions

 

  1. Bonuses are subject to all applicable taxes and other required deductions.

 

  2. If the Individual Performance Rating is less than 2.0 for a Team Member, no
Net Revenues Element will be earned for that Team Member.

 

  3. The Plan does not constitute a guarantee of employment nor does it restrict
the Company’ rights to terminate employment at any time or for any lawful
reason.

 

  4. The Plan does not create vested rights of any nature nor does it constitute
a contract of employment or a contract of any other kind. The Plan does not
create any customary concession or privilege to which there is any entitlement
from year-to-year, except to the extent required under applicable law. Nothing
in the Plan entitles a Team Member to any remuneration or benefits not set forth
in the Plan nor does it restrict the Company’ rights to increase or decrease the
compensation of any Team Member, except as otherwise required under applicable
law.

 

  5. Team Members who begin employment with the Company after the first day of
the fiscal year for which a bonus is paid shall be eligible to receive a
pro-rated bonus for such year. Team Members are not eligible to participate for
the year of hire if employment begins after September 30.

 

  6. Team Members who resign or are terminated prior to the actual payment of a
bonus shall not receive a bonus.

 

  7. This Plan constitutes the entire arrangement regarding the Plan, supersedes
any prior oral or written description of the Plan and may not be modified except
by a written document that specifically references this Plan and is signed by
the Company’s Chief Executive Officer.

 

  8. The Plan is provided at the Company’ sole discretion and the Company may
modify or eliminate it at any time, individually or in the aggregate,
prospectively or retroactively, without notice or obligation during the plan
year. In addition, there is no obligation to extend or establish a similar plan
in subsequent years.

 

  9. The Plan shall not become a part of any employment condition, regular
salary, remuneration package, contract or agreement, but shall remain gratuitous
in all respects. Bonuses are not to be taken into account for determining
severance pay, termination pay, “extra months” bonuses or payments, or any other
form of pay or compensation.

 

  10. Team Members who are separated from employment with the Company due to
divestiture, closure, or dissolution of a business are not eligible to receive a
bonus.

 

  11. Independent contractors, consultants, individuals who have entered into an
independent contractor or consultant agreement, temporary employees, contract
employees and interns are not eligible to participate in the Plan.

 

  12. The Plan will not be available to Team Members subject to the laws of any
jurisdiction which prohibits any provisions of this Plan or in which tax or
other business considerations make participation impracticable in the judgment
of the Compensation Committee.

 

2015 Bonus Plan



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2015 Bonus Plan

(Team Member)

 

  13. At a minimum, the Company will fund 75% of the aggregate payout calculated
under this Plan, which shall be allocated among all Team Members employed as of
the date the bonus is paid based on the payout calculated for such Team Member
in accordance with this Plan.

 

2015 Bonus Plan